DETAILED ACTION

Claim 1 is currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 8,683,296. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,914,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the parallel multiplier of the current invention is not patentably distinct over the Galois Field multiplier of US-8,914,706.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,160,374. Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of the processing core description in US-9,160,374 does not make it patentably distinct over the current claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,258,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the addition US-9,258,014 does not make it patentably distinct over the current claim.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting a: being unpatentable over claim 1 of copending Application No. 16/855901. Although the claims at issue are not identical, they are not patentably distinct from each other because the parallel multiplier of the current invention is not patentably distinct over the Galois Field multiplier of Application No. 16/855901.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the statutory type (35 U.S.C. 101) double patenting rejection and nonstatutory double patenting rejections, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muralimanohar et al. (US-20120272038), teach devices can mirror stored data or can employ erasure-coding schemes, such as those employed in the redundant array of independent disks ("RAID") technologies, to provide sufficient redundant storage to recover even from subcomponent failures. Erasure-coding redundancy often employs Reed-Solomon encoding techniques used for error-control coding of communication Muralimanohar shows FIG. 12, a high-level diagram depicting erasure coding-based data redundancy. Muralimanohar also teaches the claimed data matrix, check matrix and encoding matrix. (Figs. 12 and 13 and discussion therein).
The prior arts of record, namely Winograd et al. (US-7350126), teach error correcting codes of any distance (including codes of distance greater than four) use only exclusive OR (XGR) operations. Any code over a finite field of characteristic two are converted into a code whose encoding and correcting algorithms involve only XORs of words (and loading and storing of the data). Thus, the implementation of the encoding and correcting algorithms is more efficient, since it uses only XORs of words-an operation which is available on almost all microprocessors. An important code, the (3, 3) code of distance four, is also described. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        04/09/2021